           Case 7:16-cr-00361-CS Document 356 Filed 12/10/20 Page 1 of 6




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------X
                  United States of America,
                                                                            ORDER
                                v.
                                                                     7:16-CR-00361 (CS) (9)
                    Christopher Johnson,
                                                  Defendant.
-----------------------------------------------------------------X

Cathy Seibel, United States District Judge:

        The Violation of Supervised Release hearing scheduled for December 16, 2020 at 2:00

p.m., is hereby RESCHEDULED to occur as a video/teleconference using the CourtCall

platform on December 16, 2020 at 2:00 p.m. As requested, defense counsel will be given an

opportunity to speak with the Defendant by telephone for fifteen minutes before the V.O.S.R.

proceeding begins (i.e., at 1:45 p.m.); defense counsel should make sure to answer the telephone

number that was previously provided to Chambers at that time.


        To optimize the quality of the video feed, the Court, the Defendant, and defense counsel

will appear by video for the proceeding; all others will participate by telephone. Due to the

limited capacity of the CourtCall system, only one counsel per party may participate. Co-

counsel, members of the press, and the public may access the audio feed of the conference by

calling (855) 268-7844 and using access code 67812309# and PIN 9921299#.

        In advance of the conference, Chambers will email the parties with further information on

how to access the conference. Those participating by video will be provided a link to be pasted

into their browser. The link is non-transferrable and can be used by only one person; further,

it should be used only at the time of the conference because using it earlier could result in

disruptions to other proceedings.
          Case 7:16-cr-00361-CS Document 356 Filed 12/10/20 Page 2 of 6




       To optimize use of the CourtCall technology, all those participating by video should:

               1. Use the most recent version of Firefox, Chrome, or Safari as the web browser.
                  Do not use Internet Explorer.

               2. Use hard-wired internet or WiFi. If using WiFi, the device should be
                  positioned as close to the WiFi router as possible to ensure a strong signal.
                  (Weak signals may cause delays or dropped feeds.)

               3. Minimize the number of others using the same WiFi router during the
                  conference.


Further, all participants must identify themselves every time they speak, spell any proper names

for the court reporter, and take care not to interrupt or speak over one another. Finally, all of

those accessing the conference – whether in listen-only or otherwise – are reminded that

recording or rebroadcasting of the proceeding is prohibited by law.

       If CourtCall does not work well enough and the Court decides to transition to its

teleconference line, counsel should call (877) 336 – 1839 and use access code 1047966#.

(Members of the press and public may call the same number, but will not be permitted to speak

during the conference.) In that event, and in accordance with the Court’s Emergency Individual

Rules and Practices in Light of COVID-19, available at https://nysd.uscourts.gov/hon-cathy-

seibel, counsel should adhere to the following rules and guidelines during the hearing:

               1. Each party should designate a single lawyer to speak on its behalf (including
                  when noting the appearances of other counsel on the telephone).

               2. Counsel should use a landline whenever possible, should use a headset instead
                  of a speakerphone, and must mute themselves whenever they are not speaking
                  to eliminate background noise. In addition, counsel should not use voice-
                  activated systems that do not allow the user to know when someone else is
                  trying to speak at the same time.

               3. To facilitate an orderly teleconference and the creation of an accurate
                  transcript, counsel are required to identify themselves every time they speak.
                  Counsel should spell and proper names for the court reporter. Counsel should
                  also take special care not to interrupt or speak over one another.
          Case 7:16-cr-00361-CS Document 356 Filed 12/10/20 Page 3 of 6




               4. If there is a beep or chime indicating that a new caller has joined while
                  counsel is speaking, counsel should pause to allow the Court to ascertain the
                  identity of the new participant and confirm that the court reporter has not been
                  dropped from the call.


If possible, defense counsel shall discuss the attached Waiver of Right to be present at Criminal

Proceeding with the Defendant prior to the proceeding. If the Defendant consents, and is able to

sign the form, defense counsel shall file the executed form at least 24 hours prior to the

proceeding. In the event the Defendant consents, but counsel is unable to obtain the Defendant’s

physical signature on the form, the Court will conduct an inquiry at the outset of the proceeding

to determine whether it is appropriate for the Court to add the Defendant’s signature to the form.




       SO ORDERED

Dated: December 10, 2020

       White Plains, New York




                                                     ___________________________________
                                                                  Cathy Seibel
                                                            United States District Judge
            Case 7:16-cr-00361-CS Document 356 Filed 12/10/20 Page 4 of 6




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------X
UNITED STATES OF AMERICA

                                                                     WAIVER OF RIGHT TO BE
                             -v-                                     PRESENT AT CRIMINAL
                                                                     PROCEEDING

                                    ,                                  -CR-   ( )( )
                                        Defendant.
-----------------------------------------------------------------X


Check Proceeding that Applies


____     Entry of Plea of Guilty


         I am aware that I have been charged with violations of federal law. I have consulted with
         my attorney about those charges. I have decided that I wish to enter a plea of guilty to
         certain charges. I understand I have a right to appear before a judge in a courtroom in
         the Southern District of New York to enter my plea of guilty and to have my attorney
         beside me as I do. I am also aware that the public health emergency created by the
         COVID-19 pandemic has interfered with travel and restricted access to the federal
         courthouse. I have discussed these issues with my attorney. By signing this document, I
         wish to advise the court that I willingly give up my right to appear in person before the
         judge to enter a plea of guilty. By signing this document, I also wish to advise the court
         that I willingly give up any right I might have to have my attorney next to me as I enter my
         plea so long as the following conditions are met. I want my attorney to be able to
         participate in the proceeding and to be able to speak on my behalf during the proceeding.
         I also want the ability to speak privately with my attorney at any time during the
         proceeding if I wish to do so.
          Case 7:16-cr-00361-CS Document 356 Filed 12/10/20 Page 5 of 6




Date:          _________________________                    ____________________________
               Print Name                           Signature of Defendant




____    Sentence


        I understand that I have a right to appear before a judge in a courtroom in the Southern
        District of New York at the time of my sentence and to speak directly in that courtroom
        to the judge who will sentence me. I am also aware that the public health emergency
        created by the COVID-19 pandemic has interfered with travel and restricted access to the
        federal courthouse. I do not wish to wait until the end of this emergency to be sentenced.
        I have discussed these issues with my attorney and willingly give up my right to be
        present, at the time my sentence is imposed, in the courtroom with my attorney and the
        judge who will impose that sentence. By signing this document, I wish to advise the court
        that I willingly give up my right to appear in a courtroom in the Southern District of New
        York for my sentencing proceeding as well as my right to have my attorney next to me at
        the time of sentencing on the following conditions. I want my attorney to be able to
        participate in the proceeding and to be able to speak on my behalf at the proceeding.
        I also want the ability to speak privately with my attorney at any time during the
        proceeding if I wish to do so.




Date:          _________________________                    ____________________________
               Print Name                           Signature of Defendant


I hereby affirm that I am aware of my obligation to discuss with my client the charges against my
client, my client’s rights to attend and participate in the criminal proceedings encompassed by
this waiver, and this waiver and consent form. I affirm that my client knowingly and voluntarily
consents to the proceedings being held with my client and me both participating remotely.
          Case 7:16-cr-00361-CS Document 356 Filed 12/10/20 Page 6 of 6




Date:          __________________________                   _____________________________
               Print Name                           Signature of Defense Counsel




Addendum for a defendant who requires services of an interpreter:


I used the services of an interpreter to discuss these issues with the defendant. The interpreter
also translated this document, in its entirety, to the defendant before the defendant signed it.
The interpreter’s name is: _______________________.




Date:          _________________________
                Signature of Defense Counsel




Accepted:      ________________________
               Signature of Judge
               Date:
